 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOROTHEA RYSE,                                    No. 2:18-cv-2600 KJM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    MR. FRIEND, et al.,
15                       Defendants.
16

17          Plaintiff, Dorothea Ryse, is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (ECF Nos. 1 & 2.) The complaint’s allegations appear to concern legal

21   representation stemming from a vehicle accident.

22          The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, plaintiff’s complaint will be dismissed with leave to amend.

26   I.     Plaintiff’s Application to Proceed In Forma Pauperis

27          Plaintiff’s in forma pauperis application makes the financial showing required by 28

28   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma
                                                        1
 1   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 2   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 3   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 4   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 5   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 6   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

 7   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

 8   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

 9   District Court to examine any application for leave to proceed in forma pauperis to determine

10   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

11   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

12          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

13   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

14   state a claim on which relief may be granted, or seeks monetary relief against an immune

15   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

16   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

17   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a

18   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

19   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

20          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to
21   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

22   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

23   true the material allegations in the complaint and construes the allegations in the light most

24   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

25   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245

26   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by
27   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

28   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western
                                                         2
 1   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 2           The minimum requirements for a civil complaint in federal court are as follows:

 3                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
 4                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
 5                   judgment for the relief the pleader seeks.
 6   Fed. R. Civ. P. 8(a).

 7   II.     Plaintiff’s Complaint

 8           A.      Claim For Relief

 9           Plaintiff’s complaint fails to contain a short and plain statement of a claim showing that

10   plaintiff is entitled to relief. In this regard, it is entirely unclear what alleged wrongful actions the

11   defendants engaged in or even what claim, if any, is asserted against any defendant. The

12   complaint is composed entirely of vague and conclusory allegations.

13           For example, the complaint alleges:

14                   Dorothea Ryse, had re filed the complaint several times to a new
                     location & a higher court and had not gotten a court date, responses
15                   do (sic) to case tampering of Rodriguez Attorney Law firm of Los
                     Angeles CA and of Friends Attorney Law Firm of Beverly Hills, CA.
16

17   (Compl. (ECF No. 1) at 6-7.) The import of these allegations is unclear.

18           Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

19   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

20   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.
21   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

22   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

23   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

24   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

25   557). A plaintiff must allege with at least some degree of particularity overt acts which the

26   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.
27           It appears that plaintiff may be attempting to allege a claim of legal malpractice.

28   The complaint alleges:
                                                          3
 1                    THE ATTORNEY LAW FIRMS ARE CRIMINALLY GUILTY OF
                      DELAYING ANY ACTION ON THE PLAINTIFFS BEHALF
 2                    AND HAVE DONE NOTHING TO GET THE FUNDS SHE
                      NEEDED TO CONTINUE HER MEDICAL TREATMENT AND
 3                    TO GET STILL NEEDED OPERATIONS WHICH WERE A
                      DIRECT RESULT OF THE AUTO ACCIDENT.
 4

 5   (Id. at 9.) Plaintiff is advised that “[i]n civil malpractice cases, the plaintiff must demonstrate: (1)

 6   the duty of the attorney to use such skill, prudence and diligence as members of the profession

 7   commonly possess; (2) a breach of that duty; (3) a proximate causal connection between the

 8   breach and the resulting injury; and (4) actual loss or damage.” Wolk v. Green, 516 F.Supp.2d

 9   1121, 1129 (N.D. Cal. 2007) (citing Wiley v. County of San Diego, 19 Cal.4th 532, 536 (Cal.

10   1998)).

11             B.     Subject Matter Jurisdiction

12             Plaintiff’s complaint also fails to contain a short and plain statement of the grounds upon

13   which the court’s jurisdiction depends. The basic federal jurisdiction statutes are 28 U.S.C. §§

14   1331 and 1332, which confer “federal question” and “diversity” jurisdiction, respectively.

15   Federal jurisdiction may also be conferred by federal statutes regulating specific subject matter.

16   “[T]he existence of federal jurisdiction depends solely on the plaintiff’s claims for relief and not

17   on anticipated defenses to those claims.” ARCO Envtl. Remediation, LLC v. Dep’t of Health &

18   Envtl. Quality, 213 F.3d 1108, 1113 (9th Cir. 2000).

19             District courts have diversity jurisdiction only over “all civil actions where the matter in

20   controversy exceeds the sum or value of $75,000, exclusive of interest and costs,” and the action

21   is between: “(1) citizens of different States; (2) citizens of a State and citizens or subjects of a

22   foreign state; (3) citizens of different States and in which citizens or subjects of a foreign state are

23   additional parties; and (4) a foreign state . . . as plaintiff and citizens of a State or of different

24   States.” 28 U.S.C. § 1332. “To demonstrate citizenship for diversity purposes a party must (a) be

25   a citizen of the United States, and (b) be domiciled in a state of the United States.” Lew v. Moss,

26   797 F.2d 747, 749 (9th Cir. 1986). “Diversity jurisdiction requires complete diversity between

27   the parties-each defendant must be a citizen of a different state from each plaintiff.” In re

28   Digimarc Corp. Derivative Litigation, 549 F.3d 1223, 1234 (9th Cir. 2008).
                                                           4
 1           Here, the complaint asserts that this court has federal question jurisdiction over this action.

 2   (Compl. (ECF No. 1) at 3.) A claim of legal malpractice, however, is unlikely to present a federal

 3   question. See, e.g., Custer v. Sweeney, 89 F.3d 1156, 1168-69 (4th Cir. 1996) (federal law not at

 4   issue in legal malpractice claim even though the malpractice claim was related to ERISA); Diaz

 5   v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996) (“The nature of Diaz’s complaint is that

 6   Sheppard is guilty of malpractice, negligence and breach of contract under Florida law . . . . No

 7   substantial question of federal law must be answered to determine plaintiff’s claims, and federal

 8   jurisdiction is lacking.”).

 9           C.      Venue

10           Pursuant to 28 U.S.C. § 1391(b)

11                   A civil action may be brought in--
12                   (1) a judicial district in which any defendant resides, if all defendants
                     are residents of the State in which the district is located;
13
                     (2) a judicial district in which a substantial part of the events or
14                   omissions giving rise to the claim occurred, or a substantial part of
                     property that is the subject of the action is situated; or
15
                     (3) if there is no district in which an action may otherwise be brought
16                   as provided in this section, any judicial district in which any
                     defendant is subject to the court's personal jurisdiction with respect
17                   to such action.
18           Here, it appears from the allegations found in the complaint that no defendant resides in

19   this district, no events occurred in this district, and that the defendants are not subject to the

20   court’s personal jurisdiction. The complaint alleges that the defendants reside in Los Angeles
21   County. (Compl. (ECF No. 1) at 2-3.) And that the events at issue occurred in Los Angeles

22   County. (Id. at 7.) Therefore, it does not appear that this court is the proper venue for this action.

23   III.    Leave to Amend

24           For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned

25   has carefully considered whether plaintiff may amend the complaint to state a claim upon which

26   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,
27   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

28   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,
                                                          5
 1   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

 2   court does not have to allow futile amendments).

 3             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

 4   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

 5   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

 6   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972); see also Weilburg v.

 7   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

 8   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

 9   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

10   1988)).

11             Here, given the vague and conclusory nature of the complaint’s allegations, the

12   undersigned cannot yet say that granting leave to amend would be futile. Plaintiff’s complaint

13   will therefore be dismissed, and plaintiff will be granted leave to file an amended complaint.

14   Plaintiff is cautioned, however, that if plaintiff elects to file an amended complaint “the tenet that

15   a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

16   conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

17   conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While legal conclusions can

18   provide the complaint’s framework, they must be supported by factual allegations.” Id. at 679.

19   Those facts must be sufficient to push the claims “across the line from conceivable to

20   plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).
21             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

22   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

23   in itself without reference to prior pleadings. The amended complaint will supersede the original

24   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

25   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption

26   and identified in the body of the complaint, and each claim and the involvement of each
27   defendant must be sufficiently alleged.

28   ////
                                                          6
 1            Any amended complaint which plaintiff may elect to file must also include concise but

 2   complete factual allegations describing the conduct and events which underlie plaintiff’s claims.

 3                                                   CONCLUSION

 4           Accordingly, IT IS HEREBY ORDERED that:

 5           1. The complaint filed September 21, 2018 (ECF No. 1) is dismissed with leave to

 6   amend.1

 7           2. Within twenty-eight days from the date of this order, an amended complaint shall be

 8   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

 9   Procedure and the Local Rules of Practice.2 The amended complaint must bear the case number

10   assigned to this action and must be titled “Amended Complaint.”

11           3. Failure to comply with this order in a timely manner may result in a recommendation

12   that this action be dismissed.

13
     Dated: October 29, 2018
14

15

16

17

18

19

20
     DLB:6
21   DB/orders/orders.pro se/ryse2600.dism.lta.ord

22

23

24

25
     1
26     Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     2
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         7
